                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


APPLIED CAPITAL, INC.,

                    Plaintiff,                     CIVIL ACTION NO. 1:16-CV-00815

      vs.
                                                    MEMORANDUM AND ORDER
THE ADT CORPORATION and ADT LLC,

                    Defendants.


      This matter is before the Court on defendants ADT Corporation’s and ADT LLC’s

(collectively “ADT”) motion for summary judgment on patent eligibility under 35 U.S.C. §

101, Doc. 123. This is an action for patent infringement involving security systems and,

in particular, the monitoring of premises using a graphical floor plan.     The plaintiff,

Applied Capital, Inc. (“Applied”) asserts ADT infringes the following patent claims:

claims 1–3, 6–9, and 11–15 of U.S. Patent No. 8,378,817 (the “’817 patent”) and claims

1–3, 6–9, 11–15, and 17 of U.S. Patent No. 9,728,082 (the “’082 patent”).

      ADT contends that all of the asserted claims in this case are invalid under 35

U.S.C. § 101, arguing that they are directed to an “abstract idea” that is not patent

eligible under § 101.    It argues the asserted claims are all directed to a series of

information processing steps, including the collecting, analyzing, and dispatching of

information concerning alarm or warning systems.

      The plaintiff contends the claims of the ACI Patents are directed to a specific way

of providing users with graphical information concerning a monitored event in a

premises—embodied by using dynamically-rendered, event-specific, graphical floor

plan. The plaintiff argues the specific way of providing users with graphical information
is explicit in the independent claims, all of which require providing (retrieving/providing)

a graphical combination of (1) visual indicators layered on a map (i.e., “superimposed

visual indicators”); (2) groups of images arranged so they are accessible through one

another (i.e., “hierarchically organized graphical images”); and (3) images defined by

vectors (i.e., “vector-based graphical images”).

I.     FACTS

       The ’817 patent and ’082 patent share the same title (Premises Monitoring

System), the same inventor (Rodney Fox), and the same disclosure (the “Common

Specification”). See Doc. No. 1-2, Ex. A, ’817 patent at 14-21; Doc. No. 78-2, Amended

Complaint, Ex. Q, ’082 patent. The record shows three Common Specification of the

patents incorporates by reference and claims priority to two provisional applications

(SN6114798, filed on January 28, 2009 and SN61228044, filed on July 23, 2009) and

incorporates an appendix (APPENDIX A) disclosing “iLinkx,” a specific example of one

embodiment of the disclosed invention. Doc. No. 102-2, Claim Construction Brief, Ex.

1, ’817 patent at 1:5-9; Ex. 2, ’082 patent at 1:5-9.          The ’817 patent has one

independent claim—claim 1; and the ’082 patent has two independent claims—claims 1

and 17. Id. Independent claim 1 of the ’817 patent recites:

       1. A method comprising:
       receiving one or more signals containing a device identifier and a device
       condition from one or more remote alarm monitoring systems; retrieving
       enhanced information based on the device identifier and the device
       condition; determining one or more communication methods and
       communication destinations based on the device identifier and the device
       condition; and dispatching the enhanced information to the one or more
       communication destinations using the one or more communication
       methods; and wherein the retrieving enhanced information based on the
       device identifier and the device condition comprises retrieving images
       based on the device identifier and the device condition, the images

                                             2
       comprising all of the members selected from the group consisting of
       superimposed visual indicators, hierarchically organized graphical images,
       and vector based graphical images.

Doc. 1-2, the ’817 patent, at 18:45–63.        Independent claim 1 of the ’082 patent

describes a “non-volatile and non-transient computer-readable medium comprising

machine-executable code” performing steps identical to those of claim 1 of the ’817

patent. Doc. 78-2, the ’082 patent, at 19:6–25. Independent claim 17 of the ’082 patent

describes a “computerized system comprising a central monitoring system” performing

steps identical to those of claim 1 of the ’817 patent. Id. at 20:17–21:3, Doc. 78-2, the

’082 Patent, at 20:55–21:3.

       Each independent claim requires providing (retrieving/dispatching) a specific

combination of graphical elements associated with (based on) a monitored event (the

device identifier and device condition received from a remote alarm monitoring system).

Id.   The graphical elements are explicitly recited: “superimposed visual indicators,”

“hierarchically organized graphical images,” and “vector-based graphical images.” Id.,

Doc. 102-2, Ex. 1, 817 patent at 18:60-65. The claims also require providing these

graphics to selected communication destinations using selected communication

methods. Id. at 18:51-56.

       The Common Specification teaches retrieving superimposed visual indicators by

“retriev[ing] . . . a floor plan having a superimposed icon illustrating device type and

device position relative to the floor plan and superimposed indicators highlighting

pathways[.]” See, e.g., Doc. 102-2, Ex. 1, ’817 patent at 5:1-18. It describes such

indicators as “customizable, blinkable, and/or color-codable” icons or designators

“superimposed on a map, picture, floor plan, and/or site plan” to illustrate the position

                                           3
and type of devices and conditions. Id. at 5:9-18. It defines a hierarchically organized

image as “any group of images arranged relative to . . . and/or accessible through one

another” such as “a camera feed from a room of a device accessible from a floor plan

accessible from a site plan accessible from a map.” Id. at 5:39-45. The Common

Specification also states that such images would be “dynamic in their operation,”

allowing scaling “with no loss or degradation” and/or “magnification without degradation

(e.g., to approximately 6600%),” and could be transmitted “in .pdf format.”     See Doc.

78-1, Amended Complaint, Ex. P, ’817 patent, APPENDIX A at DOC. 75; Doc. 102-2,

’817 patent at 5:55-62. Further, every part of the Common Specification emphasizes

that such graphical elements are “tailored” to a particular event—i.e., retrieved “based

on the device identifier and/or the device condition” in a signal received from a remote

alarm monitoring system. See, e.g., Doc. 102-2, ’817 patent at 5:1-6:2. In the Common

Specification, all information dispatched is “device specific and not general in content.”

Doc. 78-1, ’817 patent, APPENDIX A at Doc. 75.

       Also, the Common Specification refers to the benefits of the invention over

graphical presentation approaches in prior security systems. Doc. 102-2, ’817 patent at

5:1-6:2.   For example, embodiments of the invention support a “dynamic,” “fun,”

“graphical file presentation approach” where images “shall be attached to an incoming

alarm and linked in a hierarchy so navigation can be performed by the operator.” Doc.

78-1, Amended Complaint, Ex. 1, ’817 patent, Ex. P, APPENDIX A at Doc. 36. The

approach “shall enable the system to receive an alarm and automatically display a

street map and/or subsequent graphics of the building, wing, floor, room, and finally to

the device icon.”    Id.   The Common Specification describes support for “multiple

                                            4
hierarchical graphic images,” “creating important instructions and/or images” and

“provid[ing] the dispatchers with the most accurate and efficient method of

understanding the physical situation of an event.” Id. Moreover, “[c]olor-coded alarms

and custom audio/visual indicators enable instant recognition of the nature and/or

severity of an event” and “[f]ull graphic capabilities enable the user to import graphic

files to enhance the dispatcher’s speed and accuracy.” Id. at Doc. 64.

       The graphical presentation approach of the invention provides recipients with the

“most accurate and efficient method of understanding the physical situation of an

event,” and also reduces the file sizes, processing time, transmission time, and

computer screen build times associated with prior attempts to provide colorgraphic

displays to users. Id. at Doc. 36. The Common Specification states the “patent pending

technology” “minimizes the actual file size while maintaining the colorgraphic integrity”

and “further[s] enhanced notification by pinpointing the specific problem area, reflecting

the condition on a colorgraphic image that could be printed, forwarded or archived for

future reference in as little as a few seconds,” allowing “enhanced notification, in a much

shorter time period than conventional technology with a significant reduction in

response time.” Id. at 4.

       The prosecution history shows the inventor amended the claims during the

prosecution of the ’817 patent to include combining the graphical elements, explaining

“[t]he present invention provides a unique manner in which to provide useful information

in a compact format to, for example, first responder personnel.” See Doc. 117-4,

Markman Brief, File History Excerpt at Doc. 8. The inventor stated that such personnel

would receive:

                                            5
       for example, a compact Adobe PDF file using vector-based imagery for
       compactness yet with ability to zoom and retain readability.
       Superimposed visual indicators are also provided, as well as hierarchically
       organized graphical images that can, for example, lead one from an iconic
       representation of a device to a graphical control panel of the device itself.

Id.   This specific graphical presentation approach improved the type of information

available to responders, and also improved “the means by which it is presented” and

thus provided “a current solution” to a “long-noted deficiency in current technologies.”

Id. at Doc. 9-10. The patent applicant stated that:

       Prior to the present invention, information made available by a reporting
       system was generated by the system itself. With the present invention,
       there are no limitations on the type and/or source of information made
       available to the responder. It can come from anywhere via an internet or
       networked connection or combination thereof.

Id. at Doc. 8.

       Both the Common Specification and the prosecution history focus on improving

real-time notification capabilities of security systems by using a dynamically-rendered,

event specific, graphical floor plan that pinpoints exact location and condition of events.

Doc. 102-2, Ex. 1, ’817 patent at 4:17-55, 5:1-28, 9:29-37; Doc. 78-1, Amended

Complaint, Ex. P, APPENDIX A at Doc. 4, 30, 67-68. The patent prosecution history

makes explicit the “combination of features” that define the invention.         Doc. 117-4,

Markman Brief, Ex. C, File History Excerpt at Doc. 8. The invention is aimed at a long-

felt need in security systems to improve the type of information that is made available to

the fire service, the means by which it is presented, and the channels through which it is

distributed in a timely way. Id. at Doc. 9-10.

       On Dec. 11, 2012, The United States Patent and Trademark Office (“USPTO”)

allowed the claims of the ’817 patent, finding that “[n]one of the prior art of record, either

                                              6
taken by itself or in any combination, would have anticipated or made obvious the

invention of the present application at or before the time it was filed.”   Doc. 117-5,

Markman Brief, Ex. D, Notice of Allowance at Doc. 10. The USPTO explicitly found that

the patentee’s amendment reciting the dynamically-rendered, event-specific, graphical

floor plan rendered the claimed premises monitoring invention novel and non-obvious

over the voluminous prior art of record. Id.

      Defendant ADT filed a petition for inter partes review with the Patent and

Trademark Appeals Board (“PTAB”), seeking to challenge the validity of the ’817 patent

claims for obviousness under 35 U.S.C. § 103. The PTAB declined to institute inter

partes review. See Doc. 117-6, Markman Brief, Ex. E, Decision; see also Doc. 60-1,

decision. The PTAB also rejected ADT’s request for rehearing on the issue.         See

Decision Denying Rehearing Request in IPR2017-01825 (Mar. 15, 2018) (Ex. B) at 2.

      The USPTO’s and the PTAB’s findings establish that the claims include an

inventive concept embodied in the particular graphical floor plan. Doc. 117-5 and 117-

6. The Common Specification describes improving real-time notification capabilities of

security systems by using a dynamically-rendered, event-specific, graphical floor plan

that pinpoints exact location and condition of events. See Doc. 102-2, ’817 patent at

4:17-55, 5:1-28, 9:29-37; Doc. No. 78-1, ’817 patent, APPENDIX A at Doc. 4, 30, 67-68;

’817 patent, SN61228044 (Ex. A) ¶¶ 3, 6-7, 13-15. The intrinsic record shows that

conventional “[c]olorgraphic floor plans, images and layouts” “would only work on

certain computing equipment” and required “vast amounts of computer file space” and

“very long, computer screen build times.” Doc. 78-1, Amended Complaint, Ex. P, ’817

patent Appendix A at Doc. 4. The inventor states that to solve those problems, the

                                               7
patents at issue would “further enhance[] notification by pinpointing the specific problem

area, reflecting the condition on a colorgraphic image that could be printed, forwarded

or archived for future reference in as little as a few seconds.” Id. The technology

“minimizes the actual file size while maintaining the colorgraphic integrity.” Doc. 78-1,

’817 patent Appendix A at Doc. 4.

       The claims themselves make it clear that the visual indicators must be

superimposed on a map based on the event, the images must be hierarchically

organized based on the event, and the images must be defined using vectors based on

that same event. Doc. 102-2, ’817 patent at 19:18-20:48.

II.    Law

       Summary judgment is appropriate when materials in the record show that there

are no genuine issues as to any material fact and that the moving party is entitled to

judgment as a matter of law. Fed. R. Civ. P. 56. The movant has the initial burden of

showing there is an absence of evidence to support the nonmoving party’s case.

Bacchus Indus. Inc. v. Arvin Indus., Inc., 939 F.2d 887, 891 (10th Cir. 1991); see

Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Where the movant has made a

prima facie showing, the opposing party cannot “rest upon his pleadings; the party must

set forth specific facts showing there is a genuine issue for trial.” Abercrombie v. City of

Catoosa, 896 F.2d 1228, 1230 (10th Cir. 1990). To survive a motion for summary

judgment, genuine issues of fact must exist that can only be resolved by the finder of

fact because they could reasonably be resolved in either party’s favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). All patents are presumed valid. 35

U.S.C. § 282. Patent eligibility under 35 U.S.C. § 101 is ultimately an issue of law.

                                             8
Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1338 (Fed. Cir.

2017). The patent eligibility inquiry may contain underlying issues of fact. Berkheimer

v. HP Inc., 881 F.3d 1360, 1365 (Fed. Cir. 2018); Mortg. Grader, Inc. v. First Choice

Loan Servs. Inc., 811 F.3d 1314, 1325 (Fed. Cir. 2016). Whether an inventive concept

“would have been well-understood, routine, and conventional” to those skilled in the art

at the relevant time is a question of fact that must be proven by clear and convincing

evidence. Berkheimer, 881 F.3d 1at 1368 (Fed. Cir. 2018). Summary judgments of

invalidity under § 101 can be granted where there is no genuine issue of material fact as

to patent eligibility. See, e.g., BSG Tech LLC v. BuySeasons, Inc., 899 F. 3d 1281,

1291 (Fed. Cir. 2018); Capital One Fin. Corp., 850 F.3d at 1342.

      “[A]nyone who ‘invents or discovers any new and useful process, machine,

manufacture, or composition of matter, or any new and useful improvement thereof’

may obtain a patent.” Berkheimer, 881 F.3d at 1366 (quoting 35 U.S.C. § 101). Patent

protection does not extend to “patents that claim laws of nature, natural phenomena,

and abstract ideas.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217 (2014)

The Supreme Court has established a two-part framework for evaluating whether a

patent claim is patent eligible under 35 U.S.C. § 101. Alice Corp. Pty. Ltd. v. CLS Bank

Int’l, 573 U.S. 208, 217-18. First, courts determine whether the asserted patent claims

are directed to an abstract idea. Id. at 218. “The ‘abstract ideas’ category embodies

‘the longstanding rule that ‘[a]n idea of itself is not patentable.’” Id. at 218 (quoting

Gottschalk v. Benson, 409 U.S. 63, 67 (1972) (rejecting as ineligible patent claims

involving an algorithm for converting binary-coded decimal numerals into pure binary

form)); see also Parker v. Flook, 437 U.S. 584, 594–595 (1978) (holding that a

                                           9
mathematical formula for computing “alarm limits” in a catalytic conversion process was

also a patent-ineligible abstract idea); Bilski v. Kappos, 561 U.S. 593, 609 (2010)

(finding a series of steps for hedging risk in financial transactions an abstract idea). The

two-stage inquiry “plainly contemplates that the first step of the inquiry is a meaningful

one, i.e., that a substantial class of claims are not directed to a patent-ineligible

concept.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). “The

‘directed to’ inquiry, therefore, cannot simply ask whether the claims involve a patent-

ineligible concept, because essentially every routinely patent-eligible claim involving

physical products and actions involves a law of nature and/or natural phenomenon—

after all, they take place in the physical world.” Id. “Rather, the ‘directed to’ inquiry

applies a stage-one filter to claims, considered in light of the specification, based on

whether ‘their character as a whole is directed to excluded subject matter.’” Id. (quoting

Internet Patents Corp. v. Active Network, Inc., 790 F.3d 1343, 1346 (Fed. Cir. 2015)).

       The Federal Circuit court of Appeals does not “read Alice to broadly hold that all

improvements in computer-related technology are inherently abstract and, therefore,

must be considered at step two.” Id. (noting that “some improvements in computer-

related technology when appropriately claimed are undoubtedly not abstract, such as a

chip architecture, an LED display, and the like). Further, the Federal Circuit does not

“think claims directed to software, as opposed to hardware, are inherently abstract and

therefore only properly analyzed at the second step of the Alice analysis.” Id. (noting

that “[s]oftware can make non-abstract improvements to computer technology just as

hardware improvements can, and sometimes the improvements can be accomplished

through either route”). The relevant inquiry is “to ask whether the claims are directed to

                                            10
an improvement to computer functionality versus being directed to an abstract idea,

even at the first step of the Alice analysis.” Id. (noting “the first step in the Alice inquiry

in this case asks whether the focus of the claims is on the specific asserted

improvement in computer capabilities (i.e., the self-referential table for a computer

database) or, instead, on a process that qualifies as an “abstract idea” for which

computers are invoked merely as a tool”). Further, describing the claims at too high a

level of abstraction “and untethered from the language of the claims all but ensures that

the exceptions to § 101 swallow the rule.” Id. at 1335; see Alice, 573 U.S. at 217

(noting that “we tread carefully in construing this exclusionary principle [of laws of

nature, natural phenomena, and abstract ideas] lest it swallow all of patent law”).

       Second, if the claims are directed to an abstract idea, courts consider the

elements of the claim, both individually and as an ordered combination, to determine

whether the additional elements “transform” the nature of the claim into patent-eligible

subject matter. Alice, 573 U.S. at 217. This second step analysis is a “search for an

inventive concept sufficient to “transform” the claim into a patent-eligible application of

that abstract idea, that is, “an element or combination of elements that is sufficient to

ensure that the patent in practice amounts to significantly more than a patent upon the

ineligible concept itself.” Id. at 217–18 (internal quotation omitted). Using computer

functions that are “well-understood, routine, conventional activities previously known to

the industry” does not provide an inventive concept.          Id. at 225 (internal quotation

omitted).   Likewise, “[i]t is well-settled that mere recitation of concrete, tangible

components is insufficient to confer patent eligibility to an otherwise abstract idea”

where those components simply perform their “well understood, routine, conventional”

                                              11
functions. In re TLI Commc’ns LLC, 823 F.3d 607, 613 (Fed. Cir. 2016). In addition,

attempting to limit the use of an abstract idea to a particular technological environment

also does not transform the nature of a claim into patent-eligible subject matter. Alice,

573 U.S. at 226.

III.    DISCUSSION

        The Court first finds that the claims at issue are not directed to an abstract idea.

See Enfish, 822 F.3d at 1339. The defendants’ characterization of the invention as

“collecting, analyzing, and dispatching of information” describes the invention at too high

a level of abstraction. Like the patent claims at issue in Enfish, the asserted claims of

the patents amount to something more than the mere collection and analysis of

information. As was the case in Enfish, the Court is “not faced with a situation where

general-purpose computer components are added post-hoc to a fundamental economic

practice or mathematical equation,” but are presented with claims “directed to a specific

implementation of a solution to a problem in the software arts.” Enfish, 822 F.3d at

1339.

        The dynamically-rendered, event-specific, graphical floor plan is more than a

generic way to hold the information to be provided to a user. The asserted claims of the

patent are directed to a new way of interacting with the information conveyed by an

alarm system.       The Common Specification sets out the deficiencies found in

conventional graphical presentation approaches and provides for dispatching the

information in a more timely manner.              The prosecution history describes the

combination of features that make up the dynamically-rendered, event-specific,

graphical floor plan. The Court finds the claims of the patents are not directed to an

                                             12
abstract idea. See, e.g., Versata Software, Inc. v. Zoho Corp., No. 13-371, 2015 WL

6506368 (W.D. Tex. Oct. 26, 2015) (Sparks, J.) (denying motion for summary judgment

at step one of Alice where patent was directed to an improved remote monitoring

interface using “user-configured indicators”); see also Core Wireless Licensing S.A.R.L.

v. LG Elecs., Inc., 880 F.3d 1356, 1363 (Fed. Cir. 2018) (claims relating to “an improved

user interface for electronic devices, particularly those with small screens” were not

abstract); Local Intelligence, LLC v. HTC America, Inc., No. 17-6437, 2018 WL

1697127, *7 (N.D. Cal. Apr. 6, 2018) (Davila, J.) (denying motion to dismiss and

concluding that similarly specific improvement to user interfaces were also not an

abstract idea).

       Alternatively, even if the asserted claims were found to be directed to an abstract

idea, the court would find that the evidence of record shows that using a dynamically-

rendered, event-specific, graphical floor plan in a security system was a novel, inventive

concept sufficient to transform the claims into a patent eligible application.

       Construing the facts in Applied’s favor, the Court finds that ADT has not

presented clear and convincing evidence of patent ineligibility under 35 U.S.C. § 101.

The PTO’s findings concerning novelty and non-obviousness of the specific combination

of features at issue, together with the PTAB’s rejection of inter partes review, would lead

a rational trier of fact to conclude that the claims of the ACI Patents include an inventive

concept that was not well-known or conventional in the art. The evidence indicates that




                                             13
there are concrete improvements in the recited computer technology. Accordingly, IT IS

ORDERED: defendant’s motion for summary judgment is denied.

      Dated this 7th day of August 2019.


                                                BY THE COURT:

                                                s/ Joseph F. Bataillon
                                                Senior United States District Judge




                                           14
